





CITATION:
Kenzie v. Kenzie, 2011
      ONCA 53



DATE: 20110120



DOCKET: C52590



COURT OF APPEAL FOR ONTARIO



Laskin, Feldman and Lang JJ.A.



BETWEEN



Ian Kenzie



Applicant (Appellant)



and



Joan Marjorie Kenzie, Stephen Agar Kenzie
and
          Wendy Michael



Respondents (
Respondents
)



Simon J. Adler and Derek Johnson, for the appellant



Daved Muttart, for the respondent, Joan Marjorie Kenzie



No one appearing for the respondent, Stephen Agar Kenzie



Heard: January 18, 2011



On appeal from the order of Justice
          Susan E. Healey of the Superior Court of Justice, dated August 5, 2010.



APPEAL BOOK ENDORSEMENT



[1]

The appellant argues that he is entitled to declaratory relief, and that
    under s. 16(1)(a) of the
Limitations Act
, there is no limitation period
    barring his application.  We do not agree with the appellants argument.

[2]

Implicit, if not explicit, in the appellants application is his intent
    to seek a finding or findings that would be
res judicata
in other
    proceedings.  In our view, that is consequential relief, which takes the
    appellants application out of s. 16(1)(a) of the
Limitations Act
. 
    Therefore, we agree with the application judge that this application as framed
    on this record is statute barred.

[3]

If the appellant has any viable claim  and we make no determination
    whether he does or does not  it is by an application for an order that the
    respondent pass the accounts.

[4]

The respondent concedes that the appellant is entitled for an order for
    the passing of accounts.  Whether the
Limitations Act
bars any claim in
    the different context of a passing of accounts is an issue to be decided by the
    judge on the passing of those accounts.

[5]

The appeal is dismissed, with costs in the agreed-upon amount of
    $11,000, inclusive of disbursements and all applicable taxes.


